Citation Nr: 0521191	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to May 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).  The veteran 
died in 1994.  The appellant is his widow.


FINDINGS OF FACT

1.  A Board decision dated in June 1997 denied entitlement to 
service connection for the cause of the veteran's death.

2.  Additional evidence received subsequent to the 1997 Board 
decision raises a reasonable possibility of substantiating 
the claim.

3.  The veteran died in December 1994, at the age of 70; the 
immediate cause of death was cancer of the lung with 
metastasis.  The interval between onset and death was noted 
as 3 years.  No significant conditions contributing to death, 
or resulting in the underlying cause of death, were listed.  
An autopsy was not performed.

4.  At the time of his death, service connection was in 
effect for residuals of rupture of the liver, rated as 10 
percent disabling from May 1946; right lung condition, 
residual of inflammation, residual of pneumonia left lung, 
rated as 10 percent disabling from May 1946; and for 
residual, fracture, right clavicle with deformity, rated as 
noncompensable from May 1946.

5.  Lung cancer was not shown in service or within one year 
after service discharge, and is not shown to be related 
thereto.

6.  The weight of the objective medical evidence of record 
does not support a finding that any disability of service 
origin, or a service-connected disability, caused or 
contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

2.  Lung cancer was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A disability incurred in, or aggravated by, active 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA notified the appellant by a letter dated 
in April 2003, that VA would obtain all service personnel and 
service medical records, VA medical records, and any other 
medical records about which the appellant notified them.  The 
appellant was advised that it was her responsibility to 
either send medical treatment records from the veteran's 
private physician, or to provide a properly executed release 
so that VA could request the records on her behalf.  The duty 
to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, as are his VA 
treatment records.  An opinion as to the issue on appeal was 
obtained.  The appellant was asked to advise VA if there was 
any other information or evidence she considered relevant to 
her claim so that VA could help her by getting that evidence.  
She was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

New and Material Evidence

The law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of cancer, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  A recent amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2004).  The appellant's claim to reopen the issue 
of entitlement to service connection for the cause of the 
veteran's death was received in March 2003.  Therefore, the 
current, amended regulation applies.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  "New" evidence is that which 
is neither cumulative nor redundant.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In order to be "material," the 
evidence must be probative as to an element that was a 
specified basis of the prior final disallowance.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

The Board denied service connection for the cause of the 
veteran's death in June 1997.  That decision is final.  
38 U.S.C.A. § 7104.  The basis of the Board's denial was 
there was no evidence that the cause of the veteran's death, 
lung cancer, was related to active military service or that a 
service-connected disorder caused or contributed to the 
veteran's death.  In order for the appellant's claim to be 
reopened, evidence must have been presented or secured since 
the June 1997 Board decision that is relevant to, and 
probative of, that issue.  The evidence of record at the time 
of the June 1997 Board decision relevant to the veteran's 
claim for service connection included his service medical 
records, private medical records from July 1991 through 
December 1994, and an April 1995 VA examiner's opinion 
report.  

The additional evidence added to the record since the May 
1995 rating decision includes a March 2003 private medical 
opinion, a December 2003 letter from the same physician, and 
an August 2003 VA examiner opinion.  The Board finds that the 
March 2003 private medical opinion is new and material, as it 
raises a reasonable possibility of substantiating the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Accordingly, the claim is 
reopened.  

Service Connection

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2004).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  A service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).

In this case, the death certificate shows that the veteran 
died in December 1994, at the age of 70; the immediate cause 
of death was carcinoma of the lung with metastasis.  The 
interval between onset and death was noted as 3 years.  No 
significant conditions contributing to death, or resulting in 
the underlying cause of death, were listed.  An autopsy was 
not performed.  During the veteran's lifetime, service 
connection was in effect for residuals of rupture of the 
liver, rated as 10 percent disabling from May 1946; right 
lung condition, residual of inflammation, residual of 
pneumonia left lung, rated as 10 percent disabling from May 
1946; and for residual, fracture, right clavicle with 
deformity, rated as noncompensable from May 1946.

The veteran's service medical records indicate the veteran 
was involved in a truck accident in 1945, in which he 
incurred a severe laceration of the liver, fracture of the 
right clavicle, and a minor laceration of the right hand.  
During treatment of his injuries, the veteran sustained 
pneumonia of the left lung which was successfully treated.  
Pleural thickening of the right lung was shown; however there 
was no evidence of active disease. 

Subsequent to service, private medical records show that the 
veteran was diagnosed with lung cancer in 1991.  A July 1991 
chest x-ray showed the carcinoma as well as evidence of 
emphysema.  A September 1991 private medical opinion from 
M. Mathews, M.D., stated that "the [veteran's] family 
brought to my attention this cancer is in an area in his 
chest for which he had received multiple war injuries.  It is 
possible there may be a relationship between this cancer and 
these injuries."  In 1994, the cancer was found to have 
metastasized to the brain, and the veteran died in December 
1994.  

In April 1995, a VA examiner reported the veteran's 
documented injuries while in service.  The VA examiner opined 
that "[t]here is NO connection between the pneumonia 
sustained in 1945, the presence of right pleural thickening 
in 1945 and the diagnosis of squamous cell carcinoma in 
1991."

In a March 2003 letter, M. Bolton, M.D., opined that 

[The veteran] was in the Army and 
apparently had some service connected 
disabilities.  He apparently served as a 
mechanic.  One questions whether he was 
exposed to any amount of asbestos, as 
that was quite prevalent back in those 
days.  In addition, [the veteran] 
apparently developed a significant 
pneumonia while in the military, which 
required a prolong hospitalization.  Once 
[sic] speculates whether the scar tissue 
resulting from his pneumonia predisposed 
him to development of his lung cancers in 
both the left and right lungs.  I am also 
aware that servicemen were provided 
cigarettes with their rations, which 
likely contributed to [the veteran's] 
life long habit of tobacco use.  They 
likely predisposed [the veteran] to the 
development of lung cancers and also 
vocal cord cancer.  In review of the 
patient's record, including his medical 
history as well as his service connected 
history, I believe that there is some 
merit to the possibility that his lung 
cancer was related, though it is 
impossible to speculate how much, to the 
events described above.

Thereafter, an August 2003 VA examiner, after a review of the 
claims file and service medical records, concluded that the 
pneumonia in the left lung completely resolved in service and 
as it occurred in the postoperative period, it was "more 
likely that this was atelectasis secondary to the injury" 
and was not an infectious process.  The examiner further 
opined that the veteran

sustained a permanent injury to the right 
hemithorax, as evidenced by persistent 
pleural thickening on the right side.  As 
the carcinoma was located in the left 
upper lobe, and the injury to the lung 
was primarily on the right, it is 
doubtful that the residuals of pneumonia 
were the cause of his left upper lobe 
carcinoma.  

The examiner further stated squamous cell carcinoma is almost 
entirely due to cigarette smoking, and the fact the veteran 
had squamous cell carcinoma of the lung and of the vocal cord 
suggests that he had a prolonged smoking history.  The 
examiner also concluded that as the veteran had squamous cell 
carcinoma, and as asbestos-related carcinomas are usually 
adenocarcinomas, "it is not due to asbestos exposure."

The weight of the medical evidence of record does not support 
a finding that the veteran's death is related to a service-
connected disability.  The veteran's service medical records 
are negative for any findings of the fatal disease process 
while in service, and there is no showing of lung cancer 
within the one-year presumptive period.  Although Dr. Bolton 
and Dr. Mathews opined as to the possibility that the 
veteran's service-connected lung disorder was related to the 
veteran's death, the Board notes that these opinions are 
outweighed by more persuasive, contrary evidence.  A VA Chief 
of Staff, as well as a pulmonary/critical care physician, 
reviewed the medical evidence of record, and concluded that 
the veteran's service-connected lung disorder did not cause 
or materially or substantially contribute to the veteran's 
death.  The Board affords more weight to the opinions of the 
VA physicians, as these physicians reviewed the service 
medical records and post service medical records, and 
provided the more definitive opinions of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the 
responsibility of the [Board] to assess the credibility and 
weight to be given the evidence); see also Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992).

The Board recognizes the contention of the appellant that the 
continued difficulties the veteran had with the residuals of 
his service-connected disability, to include the residuals of 
the surgery the veteran underwent in service following his 
inservice injury, contributed to the lung cancer that 
eventually caused his death.  However, medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge, and require the 
special knowledge and experience of a trained physician.  
Because the appellant is not a physician, she is not 
competent to make a determination that the veteran's cancer, 
or death, was the result of his military service, or any 
incident therein.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  In reaching this decision, 
the Board considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


